Case 8:19-cv-01606-JLS-JDE Document 68 Filed 01/13/21 Page 1 of 2 Page ID #:3492



   1
   2
   3                                                            JS -6
   4
   5
   6
   7
   8                      UNITED STATES DISTRICT COURT
   9                    CENTRAL DISTRICT OF CALIFORNIA
  10
  11   JENNIFER DESILVA, an individual,         CASE NO. 8:19-cv-01606-JLS-JDE
  12                 Plaintiff,                 JUDGMENT
  13         vs.                                Hon. Josephine L. Staton
  14   ALLERGAN USA, INC., a Delaware
       corporation; and DOES 1 through 10,
  15   Inclusive,
  16                 Defendant.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 8:19-cv-01606-JLS-JDE Document 68 Filed 01/13/21 Page 2 of 2 Page ID #:3493



   1         The Court, having granted the motion for summary judgment of defendant
   2   Allergan USA, Inc. (“Defendant”) in its entirety, and having denied as moot the
   3   motion for summary judgment filed by plaintiff Jennifer DeSilva (“Plaintiff”), by
   4   Order of the Court entered on January 4, 2021 (Doc. 66), the Court hereby
   5   ORDERS that the Clerk of Court shall (1) enter judgment in favor of Defendant and
   6   against Plaintiff and shall dismiss Plaintiff’s action with prejudice; and (2) dismiss
   7   Defendant’s counterclaims without prejudice to refiling in state court. Defendant
   8   may apply to the Clerk of Court for its costs incurred in this action pursuant to Rule
   9   54 of the Federal Rules of Civil Procedure and Local Rules 54-2 and 54-3.
  10
  11   Date: January 13, 2021
  12
  13
                                                        Hon. Josephine L. Staton
  14                                                   United States District Judge
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                -1-
